              Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 1 of 7




                         Exhibit 4




{02430459 }
Answers to FAQs      Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 2 of 7


On August 31, 2021, Pennsylvania’s Acting Secretary of Health signed an
Order requiring face coverings to be worn in all school entities
(https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Ord
er%20of%20the%20Acting%20Secretary%20Directing%20Face%20Coverings%20in%
20Schools.pdf)

, including school districts, brick and mortar and cyber charter schools, private and parochial
schools, career and technical centers, intermediate units, and early learning and other child care
settings, effective Tuesday, September 7, 2021.


Answers to frequently asked questions in regard are below.


This page was created on August 31, 2021, and updated on September 3, 2021. Updates are marked
with an asterisk (*).

Which school entities are subject to the Acting Secretary of Health's Order? The Order applies
to all children/students, teachers, staff, and visitors ages two years or older while indoors working,
attending, or visiting a school entity, regardless of vaccination status. School entities include public
PreK-12 schools, brick and mortar and cyber charter schools, private and parochial schools, career
and technical centers (CTCs), intermediate units (IUs), PA Pre-K Counts programs, Head Start
Programs, Family Centers, Preschool Early Intervention programs, Private Academic Nursery
Schools and locally funded prekindergarten activities, and all child care providers licensed by the
Department of Human Services of the Commonwealth.


How long will masks be required in school entities? The Order is effective 12:01 AM on Tuesday,
September 7, 2021, and will remain in effect until the Acting Secretary of Health determines the
public health risk is sufficiently reduced so that face coverings are no longer necessary as public
health tools in school entities. The Pennsylvania Department of Education (PDE) and the
Pennsylvania Department of Health (DOH) will continue to provide updates as they continue to
closely monitor the CDC guidance.
Is there evidence that masks are effective? Yes. Recent studies have shown that mask-wearing
                 Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 3 of 7
in schools has contributed to lower levels of COVID-19 transmission among students and staff and
allowed for continued in-person attendance. Further, research supports that mask wearing has no
significant adverse health effects for wearers. More information on the effectiveness of mask
wearing, including published research, can be found on the
Centers for Disease Control and Prevention (CDC) website 
    (https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/transmission_k_1
2_schools.html)

.


Are public PK-12 schools required to incorporate this new masking policy into the Health and
Safety Plans approved by their governing bodies? Although PDE recommends public school
entities update their local American Rescue Plan (ARP) Elementary and Secondary School
Emergency Relief (ESSER) Health and Safety Plans to reflect the Acting Secretary of Health's
August 31, 2021 Order, they are not required to do so. Regardless of whether the Acting Secretary's
August 31, 2021 Order is reflected in a school entity's Health and Safety Plan, all school entities
must comply with and enforce the Order. For awareness in their school communities, school
entities may find it useful to post a link to the Order on their websites.


Are there exceptions to the Acting Secretary of Health's Order? All individuals must wear a face
covering while in school entities unless they meet one of the exceptions in
                                  (https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Ord
                                  er%20of%20the%20Acting%20Secretary%20Directing%20Face%20Coverings%20in%
Section 3 of the Order 20Schools.pdf)
.


Under what circumstances are students permitted to remove their face coverings? All
children/students ages two years or older must wear a face covering indoors unless they meet an
exception in
                                  (https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Ord
                                  er%20of%20the%20Acting%20Secretary%20Directing%20Face%20Coverings%20in%
Section 3 of the Order 20Schools.pdf)
, such as eating or drinking or when wearing a face covering creates an unsafe condition in which
to operate equipment or execute a task. Wearing a face covering for an extended period may be
difficult for some students, especially for younger students. School entities may consider providing
"mask breaks" for students during outdoor play, recess, or physical education activities.


When face coverings are not being worn in accordance with Section 3 of the Order, utilizing
additional prevention strategies, such as physical distancing and increased ventilation, become
even more essential to protect children/students, teachers, and staff.
What are the potential consequences if a school entity fails to comply with the Order?
                  Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 4 of 7
School officials who fail to adhere to the order could lose the protection of sovereign immunity
and may personally face lawsuits from those who may be affected by any official’s attempt to
ignore the order. Failing to implement or follow the control measures may expose individuals to
personal liability under 42 Pa.C.S § 8550 (relating to willful misconduct), as well as other remedies
as provided by law. Failure to implement and follow the control measures under the Order also
subjects a person to the penalty provisions of the Disease Prevention and Control Law of 1955.


Non-compliance with the Order for child care providers licensed by the Department of Human
Services will be cited under 55 Pa. Code §3270.14, §3280.14 (relating to compliance with pertinent
laws and regulations) as well as 55 Pa. Code §3270.21, §3280.20, and §3290.18 (relating to general
health and safety).


What type of mask complies with this Order? The Order requires individuals to wear a "face
covering." "Face covering" means covering of the nose and mouth with material that is secured to
the head with ties, straps, or loops over the ears or is wrapped around the lower face. A "face
covering" can be made of a variety of synthetic or natural fabrics, including cotton, silk or linen. A
"face covering" may be factory-made,
sewn by hand, or be improvised from household items 
(https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-to-make-clot
h-face-covering.html)

, including, but not limited to, scarfs, bandanas, t-shirts, sweatshirts, or towels.


Does a disposable face shield suffice in lieu of a mask? Wearing a cloth face covering is best. A
disposable face shield is considered an alternative to a face covering and may be worn when
wearing a face covering, as defined above, is otherwise not possible.


Are vaccinated individuals required to wear masks in schools? Yes. Due to the circulating and
highly contagious Delta variant, the Order applies to all children/students ages two years or older,
staff, teachers, and visitors when indoors in school entities, regardless of vaccination status and
community transmission level.


Are individuals covered by this Order required to wear a mask outdoors? No. The Order does
not require face coverings when outdoors. Individuals should follow the most
current guidance from the Centers for Disease Control and Prevention (CDC) 
(https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/k-12-guid
ance.html)

on mask use outdoors.
Do groups using the school after hours have to follow the face mask order? Yes. The Order
                   Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 5 of 7
applies to all activities occurring indoors in the school entity, regardless of when the activity
occurs.


Do staff and children in child care and other early learning settings need to wear face
coverings? All staff and children ages two years or older, regardless of vaccination status, must
wear face coverings during child care operations unless they meet one of the exceptions in
                          (https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Ord
                          er%20of%20the%20Acting%20Secretary%20Directing%20Face%20Coverings%20in%
Section 3 of the Order. 20Schools.pdf)


*Can schools implement mask breaks indoors?
Section 3D of the order permits individuals to remove masks indoors when working alone and
isolated from contact with other people with little or no expectation of in-person interactions.
When face coverings are not being worn, additional prevention strategies, such as physical
distancing and increased ventilation, become even more essential to protect children/students,
teachers, and staff. School entities should establish processes for removing masks that are age
appropriate and consistent with the Secretary's Order and current CDC guidance.


*Are individuals required to show proof of an exception to the Order?
School entities must require all individuals 2 years of age and older to wear face coverings unless
the individual has a medical or mental health condition or disability that precludes the wearing of
a face covering. In accordance with Section 3 of the Order, before an individual is excepted from
the Order, all alternatives to a face covering, including a face shield, should be exhausted. It is
recommended that any exception be in accordance with eligibility under Section 504 of the
Rehabilitation Act or IDEA for such medical or mental health condition or disability. School entities
should follow their established processes for determining student eligibility under those laws,
including any medical documentation that they would normally require.


*What should a school entity do when an individual, who does not meet the allowable
exceptions, refuses to wear a mask?
The Order, issued under the Disease Prevention and Control Law, establishes a legal mandate.
School entities are expected to enforce the Order as they do other state laws and school rules and
policies. Reasonable steps may include developing and implementing a policy, enforcing already
existing policies, training staff on conflict management, and monitoring and taking corrective
actions in instances of noncompliance among staff, students, or visitors. School entities should
follow their local policies and procedures on managing student and staff misconduct.
*How can a school entity support medically fragile and higher risk students?
                Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 6 of 7
Schools should make available mitigation strategies and accommodations for each student who
meets one or more of the exceptions in Section 3 of the Order. If such a student is unable to use a
face covering, the following steps should be taken:


Collaborate with student's parent/guardian and healthcare provider, a certified school nurse, and
school administrators to develop an appropriate educational plan of care for the student (should
use 504, IEP, or ECP when appropriate).
Determine how to meet student needs safely and consider CDC recommendations for
                                    (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/in
people at increased risk  dex.html)                                                                       .
To protect immunocompromised students, schools should implement layered prevention
strategies, such as requiring masks, promoting vaccination, improving ventilation, and physical
distancing.
*When there are students with approved mask exceptions in a classroom, what are some
ways to ensure the safety of other students and staff in that classroom?
Below are
school-based recommendations from the CDC 
(https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/index.ht
ml)

. It's important to remember that layering multiple prevention strategies is the best way to
minimize transmission.


Maintain at least 3 feet of physical distance between students within classrooms.
Promote COVID-19 vaccination among all eligible students as well as teachers, staff, and
household members.
Work with public health partners to implement screening testing to identify people who may be
contagious.
Collaborate with DOH and local health departments to provide information about people
diagnosed with or exposed to COVID-19 as part of contact tracing.
Have teachers and staff wash or sanitize hands (using a hand sanitizer that contains at least 60%
alcohol) before and after helping a student put on or adjust a student's mask.
Remind students frequently not to touch their face.
Improve classroom ventilation and air exchange by opening or cracking windows and doors, when
safe to do so.
Use child-safe fans to increase the effectiveness of open windows.
Consider having activities, classes, and lunches outdoors, when circumstances allow.
Frequently clean and sanitize classroom and desk areas.
Keep students together in a small group and have each group stay together throughout the day
                   Case 2:21-cv-04024-MSG Document 9-4 Filed 09/13/21 Page 7 of 7
(i.e., cohorting).
Reduce the number of students in a classroom, stagger transitions between classes, or reduce the
number of students during transitions to support distancing.
Use creative seating arrangements to increase physical distancing.
Have all students facing the same direction opposed to facing each other.
Limit non-essential visitors to school buildings and classrooms.
Provide individual resources and materials for each student.
Encourage students, teachers, and staff to stay home when they have signs of any infectious
illness and get tested when they have symptoms consistent with COVID-19.
*What is the complaint process?
Parents can submit complaints about non-compliance with the masking order to their child's
school principal or building administrator. If a building or districtwide issue, parents should
contact the central district's office administration/Superintendent prior to submitting to the
school board.
